        Case 2:19-cv-06906-VAP-GJS Document 13 Filed 08/20/19 Page 1 of 1 Page ID #:61




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER
teamLab Inc.
                                                                                  2:19-cv-06906-CAS-GJSx
                                                   PLAINTIFF(S)
                            v.
Museum of Dream Space, LLC et al
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      August 20, 2019
      Date                                                  United States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


   This case has been reassigned to Judge              Virginia A. Phillips          for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials       VAP            after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-06906-VAP-GJSx .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
